Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 8, in the paragraph beginning with “…wherein the launch unit is capable…without a loading motion….”  It is unclear what is meant by “without a loading motion.”  Applicant’s specification clearly states that “[a] user fires the projectile 21 after removing the projectile 21 held in the holding hole for the projectile 21 therefrom, and loading the projectile 21 into the gun barrel 30, and without any other preparation work, can continuously fire another projectile 21 by continuously loading the another projectile 21 into the gun barrel 30.”  Therefore, it is unclear how the launcher launches a projectile without a loading motion since the specification clearly provides that the projectile is loaded in the launcher.
In light of the above, the claims will be examined on the merits as best understood.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 204527587 U, hereinafter (“CN”), in view of Stewart et al. (US 6,935,911), hereinafter (“Stewart”).  CN (Fig 1) discloses a stationary life-saving unit launcher firing a life-saving unit such that the life- saving unit reaches a distant target point, the launcher comprising: a base (8); a compressed gas tank (7) mounted to an upper portion of the base and supplying compressed gas; a frame (5) mounted above the base by being spaced apart by a predetermined distance therefrom; and a launch unit (20) mounted to the frame and firing the life-saving unit (19 and 21) by using an impact force of the compressed gas supplied from the compressed gas tank, wherein the launch unit is capable of firing a projectile without a loading motion for firing the life-saving unit after mounting thereof.  CN does not show that detection of a fired projectile and the subsequent notification of rescue personnel.  Stewart teaches an aquatic alarm upon the removal of a life saving device, a sensor (16) transmits a signal to a controller (26) and the controller transmits (via 30) a signal to remote rescuers.  At the time the invention was made it would have been obvious for one of ordinary skill in the art to modify the launcher in CN to have the remote signaling capability after firing taught by .

Allowable Subject Matter
Claims 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641